DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 13 January 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Suzuki et al. [US 20140189203 A1] teaches a flash based storage device wherein a LBA-PBA translation table is stored in the RAM 213 of the NVM module 126 (see paragraph [0308]).
	Kojima [US 20160313921 A1] teaches a flash based storage device wherein a memory unit 7A stores an address translation table 71 which associates logical address of write data received from a host with a physical address of the nonvolatile memory 5 (see paragraph [0034]).
	Dubeyko et al. [US 20170139616 A1] teaches a flash based storage device wherein the flash translation layer maybe implemented on the host side (see paragraph [0035]).

Jeong et al. [Improving Flash Storage Performance by Caching Address Mapping Table in Host Memory] (hereinafter “Jeong”) teaches a method for a controller receiving a host read command comprising logical to physical (L2P) mapping.  If L2P mapping has been changed on the controller due to wear leveling or garbage collection then updated L2P mapping is used instead, and the host receives updated L2P mapping from the controller (see Jeong, third page, section 2.2.4, fourth page, sections 3.1, 3.2 and 3.3).	However, no known prior art teaches the following limitations in each of independent claims 1 and 8:
Claim 1, “… the controller is configured:
to receive a write request and first data to be written from the host device, the write request designating a first logical address for identifying the first data and a length of the first data;
in response to receiving the write request, to select a first block from among blocks except a defective block as a write destination block for the first data, and to write the first data to a first physical storage location in the first block; and
the first physical address being indicative of both of the first block and the first physical storage location in the first block to which the first data are written, and
the host device is configured:
in response to receiving the first logical address and the first physical address, to update a first table which manages mapping between each of logical addresses and each of physical addresses of the storage device and to map the first physical address to the first logical address”.
Claim 8, “… the controller is configured:
to receive a write request and first data to be written from the host device, the write request designating a first logical address for identifying the first data and a length of the first data;
in response to receiving the write request, to select a first block from among blocks except a defective block included in one parallel unit to be written, as a write destination block for the first data, and to write the first data to a first physical storage location in the first block; and
to transmit to the host device the first logical address and a first physical address indicative of both of the first block and the first physical storage location in the first block to which the first data are written, and
the host device is configured:
in response to receiving the first logical address and the first physical address, to update a first table which manages mapping between each of logical addresses and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138